Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-17 and 20, respectively, of prior USPN 9,906,037. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (9,293,915).
Figs. 1 and 2 show a method of controlling an inverter energy system 1 supplying power to a site 10, the inverter energy system connected to a mains power supply 2 and to a site load 4, the method including monitoring, at a monitoring point 11/12/13 at the site, the forward or reverse power flow into or out of the mains power supply; setting a rate limit (col 7, ln 17) for power flow into or out of the mains power supply; and controlling the supply of power from the inverter energy system so that the power flow into or out of the mains power supply is controlled to be within the rate limit (col 7, lns 17-18) as recited in claim 1.
The rate limit is a set power export limit of power flow into the mains power supply (col 7, lns 17-18) as recited in claim 7.
The set power export limit is an upper limit of power flow into the mains power supply (col 7, lns 17-18) as recited in claim 8.
Further shown are one or more inverters 6a and control of the supply of energy from the inverter energy source includes mechanically or electrically isolating SW1 one or more of the inverters as recited in claim 10.
Further shown are one or more inverters 6a and control of the supply of energy from the inverter energy system includes electronic control 20 of the power output from one or more of the inverters claim 13.
.

Allowable Subject Matter
Claims 2-6, 9, 11-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
1


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849